Exhibit 10.8

 

SECOND AMENDMENT TO

CARRAMERICA REALTY CORPORATION

1997 STOCK OPTION AND INCENTIVE PLAN

 

CarrAmerica Realty Corporation, a Maryland corporation (the “Company”), hereby
certifies as follows:

 

1. The Company deems it appropriate to execute this certificate to evidence
adoption of an amendment to its 1997 Stock Option and Incentive Plan (the
“Plan”) that increased the number of shares of common stock available for
issuance pursuant to grants under the Plan from 3,000,000 to 7,200,000 (the
“Amendment”).

 

2. On February 5, 1998, the Board of Directors of the Company adopted the
Amendment, determined that the Amendment should be submitted to the Company’s
stockholders for approval, and directed that the Amendment be submitted to the
stockholders for approval at the next annual meeting of stockholders.

 

3. The Amendment was submitted to the stockholders for approval at the annual
meeting of stockholders of the Company held on May 7, 1998, and was approved by
the stockholders.

 

4. Section 4 of the Plan therefore has been amended, effective as of May 7,
1998, and now reads as follows:

 

“4. STOCK SUBJECT TO THE PLAN

 

Subject to adjustment as provided in SECTION 16 hereof, the number of shares of
Stock available for issuance under the Plan shall be 7,200,000. Stock issued or
to be issued under the Plan shall be authorized but unissued shares. If any
shares covered by a Grant are not purchased or are forfeited, or if a Grant
otherwise terminates without delivery of any Stock subject thereto, then the
number of shares of Stock counted against the aggregate number of shares
available under the Plan with respect to such Grant shall, to the extent of any
such forfeiture or termination, again be available for making Grants under the
Plan.”

 

IN WITNESS WHEREOF, the Company has caused this certificate to be signed by the
undersigned, a duly authorized officer of the Company, as of December 31, 1998.

 

CarrAmerica Realty Corporation

By:  

/s/ Linda A. Madrid

   

Linda A. Madrid

Managing Director

 

Attest:   

/s/ Kelly N. Holdcraft

   

Kelly N. Holdcraft

Assistant Secretary